DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 2: the semicolon after “comprising” should be changed to a colon.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1, line 12: “returned light” should be changed to “the returned light”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Claim 4, line 4: “amounts of returned light” should be changed to “the amounts of returned light”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Claim 4, line 7: “amounts of returned light” should be changed to “the amounts of returned light”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 5 recites the limitation "a predetermined value" in line 10.  Claim 5 previously recited “a predetermined value” in line 9, it is unclear whether the predetermined value in line 10 is referring to the same predetermined value as previously recited or a separate predetermined value. For examination purposes, the Examiner has interpreted "a predetermined value" in line 10 as "a second predetermined value".
Claim 8 recites the limitation "wherein each of the distance L1 and the distance L2 is 4 mm or more and is 11 mm or less" in lines 1-3. It is unclear whether the distances L1 and L2 are required to be 4 mm or greater or if the distances L1 and L2 are required to be 11 mm or less. For examination purposes, the Examiner has interpreted "wherein each of the distance L1 and the distance L2 is 4 mm or more and is 11 mm or less" as “wherein each of the distance L1 and the distance L2 is in a range between 4 mm and 11 mm”.
Claim 9 recites the limitation "wherein an angle between a first line connecting the first light emitting element and the light receiving element and a second line connecting the light receiving element and the second light emitting element is 90 degrees or more and is 180 degrees or less" in lines 5-10. It is unclear whether the angle between the first line and the second line is required to be 90 degrees or more or if the angle is required to be 180 degrees or less. For examination purposes, the Examiner has interpreted "wherein an angle between a first line connecting the first light emitting element and the light receiving element and a second line connecting the light receiving element and the second light emitting element is 90 degrees or more and is 180 degrees or less" as “wherein an angle between a first line connecting the first 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano et al. (U.S. Pub. No. 2011/0257534).
Regarding claim 1, Sano discloses:
A device for measuring biological information (abstract) comprising: at least one light emitting element (light emitting element 11) configured to emit light having a predetermined wavelength (paragraph 0021); a light receiving element (light receiving element 12) configured to receive returned light from a subject with respect to the emitted light (paragraph 0022); an attachment determination unit configured to determine whether the device is attached to the subject with respect to the light receiving element based on an amount of returned light received (Figure 5A and paragraphs 0028-0035 disclose wherein the system uses the received light signal including the amount of returned or detected light to determine whether or not the apparatus is being worn/attached to a subject for measurement); a figures 5C and paragraphs 0049-0051 disclose wherein the system compares the amplitude level of the received light signal to a predetermined threshold value to determine whether or not the apparatus is in the appropriate or correct position for measurement).
Regarding claim 2, Sano discloses the device of claim 1 and further discloses:
wherein the attachment determination unit is configured to determine that the device is attached to the subject upon detecting the amount of returned light received being equal to or greater than a predetermined value (figure 4, paragraphs 0029 and 0043 disclose wherein the worn or not worn state is determined by comparing the received light signal value to a predetermined range or threshold value).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of McGuire, Jr. et al. (U.S. Pub. No. 2014/0155753).
Regarding claim 3, Sano discloses the device of claim 1, yet Sano fails to disclose:
wherein the at least one light emitting element is a plurality of light emitting elements, and wherein the measurement-point determination unit is configured to determine whether or not the point is suitable based on amounts of returned light received with respect to the light that the respective light emitting elements alternately emit.
However, in the same field of photo-detector measurement devices, McGuire discloses:
wherein the at least one light emitting element is a plurality of light emitting elements, and wherein the measurement-point determination unit is configured to determine whether or not paragraphs 0074-0076 disclose wherein there are a plurality of proximity light emitters that can emit light in a pattern or sequence (alternately) and wherein the power level and/or intensity (amount) of the detected reflected light received from each of the plurality of light emitters is used to determine proximity or proper contact/attachment to the skin or surface of the subject).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the at least one light emitting element is a plurality of light emitting elements, and wherein the measurement-point determination unit is configured to determine whether or not the point is suitable based on amounts of returned light received with respect to the light that the respective light emitting elements alternately emit, as taught by McGuire, in order to more accurately identify sensor placement and location for better readings and measurements.
Regarding claim 4, Sano in view of McGuire discloses the device of claim 3, yet Sano fails to disclose:
wherein the measurement-point determination unit is configured to determine that the point is suitable upon detecting a total of amounts of returned light received with respect to the light that the respective light emitting elements alternately emit, the total of amounts of returned light received being equal to or greater than a predetermined value.
However, in the same field of photo-detector measurement devices, McGuire discloses:
wherein the measurement-point determination unit is configured to determine that the point is suitable upon detecting a total of amounts of returned light received with respect to the light that the respective light emitting elements alternately emit, the total of amounts of returned paragraphs 0074-0076 disclose wherein there are a plurality of proximity light emitters that can emit light in a pattern or sequence (alternately) and wherein the system determines proximity or proper contact/attachment to the skin or surface of the subject based on the power level and/or intensity of the detected reflected light in comparison to a predetermined level).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the measurement-point determination unit is configured to determine that the point is suitable upon detecting a total of amounts of returned light received with respect to the light that the respective light emitting elements alternately emit, the total of amounts of returned light received being equal to or greater than a predetermined value, as taught by McGuire, in order to more accurately identify sensor placement and location for better readings and measurements.
Regarding claim 5, Sano in view of McGuire discloses the device of claim 3, Sano further discloses:
wherein the measurement-point determination unit is configured to determine that the point is suitable upon detecting a difference between the amounts of returned light received with respect to the light that the light emitting element emits, the difference being equal to or smaller than a predetermined value (Figure 5A and paragraphs 0028-0035 disclose wherein the system analyzes the amount of light received in relation to (difference between) the amount of light emitted and figure 4, paragraphs 0029 and 0043 further disclose wherein the worn or not worn state is determined by comparing the received light signal value to a predetermined range or threshold value). 
Yet Sano does not disclose:
paragraphs 0074-0076 disclose wherein there are a plurality of proximity light emitters that can emit light in a pattern or sequence (alternately) and wherein the system determines proximity or proper contact/attachment to the skin or surface of the subject based on the power level and/or intensity of the detected reflected light in comparison to a predetermined level).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the measurement-point determination unit is configured to determine that the point is suitable upon detecting a total of amounts of returned light received with respect to the light that the respective light emitting elements alternately emit, the total of amounts of returned light received being equal to or greater than a predetermined value, as taught by McGuire, in order to more accurately identify sensor placement and location for better readings and measurements.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Simonsen et al. (U.S. Pat. No. 5551422) and McGuire.
Regarding claim 3, Sano discloses the device of claim 1, yet Sano fails to disclose:
wherein the at least one light emitting element is a plurality of light emitting elements.
However, in the same field of light emitting and detecting systems, Simonsen discloses: 
wherein the at least one light emitting element is a plurality of light emitting elements (column 7, lines 36-49, column 20, lines 48-67, and column 21, lines 1-9 disclose wherein system contains multiple light emitters).

yet the combination does not disclose:
wherein the measurement-point determination unit is configured to determine whether or not the point is suitable based on amounts of returned light received with respect to the light that the respective light emitting elements alternately emit.
However, in the same field of photo-detector measurement devices, McGuire discloses:
wherein the measurement-point determination unit is configured to determine whether or not the point is suitable based on amounts of returned light received with respect to the light that the respective light emitting elements alternately emit (paragraphs 0074-0076 disclose wherein there are a plurality of proximity light emitters that can emit light in a pattern or sequence (alternately) and wherein the power level and/or intensity (amount) of the detected reflected light received from each of the plurality of light emitters is used to determine proximity or proper contact/attachment to the skin or surface of the subject).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the measurement-point determination unit is configured to determine whether or not the point is suitable based on amounts of returned light received with respect to the light that the respective light emitting elements alternately emit, as taught by McGuire, in order to more accurately identify sensor placement and location for better readings and measurements.

wherein each light emitting element among the plurality of light emitting elements is configured to emit light having a same wavelength.
However, in the same field of light emitting and detecting systems, Simonsen discloses: 
wherein each light emitting element among the plurality of light emitting elements is configured to emit light having a same wavelength (column 7, lines 36-49, column 9, lines 34-48, and claim 3 disclose wherein system contains multiple light emitters that emit light at the same wavelength).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sano to incorporate wherein each light emitting element among the plurality of light emitting elements is configured to emit light having a same wavelength, as taught by Simonsen, in order to allow multiple areas to be irradiated with light so as to allow for multiple detections and measurements to increase the biological information recording accuracy.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of McGuire, as applied to claim 3, and further in view of Niwa et al. (U.S. Pub. No. 2012/0016245) (Applicant disclosed).
Regarding claim 7, Sano in view of McGuire discloses the device of claim 3, yet Sano fails to disclose:
wherein when a distance between the light receiving element and one light emitting element among the plurality of light emitting elements is set as L1, a distance L2 between each                         
                            0.7
                            ≤
                            L
                            2
                            /
                            L
                            1
                             
                            ≤
                            1.3
                            .
                        
                    
However, in the same field of light emitting and detection systems, Niwa discloses:
wherein when a distance between the light receiving element and one light emitting element among the plurality of light emitting elements is set as L1, a distance L2 between each of a remainder of the light emitting elements and the light receiving element is defined by:                         
                            0.7
                            ≤
                            L
                            2
                            /
                            L
                            1
                             
                            ≤
                            1.3
                        
                     (figure 3 and paragraph 0120 disclose wherein each of the plurality of light emitting portions or LEDs is equally spaced from the light receiving portion PD such that the L2/L1 would be equal to 1).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein when a distance between the light receiving element and one light emitting element among the plurality of light emitting elements is set as L1, a distance L2 between each of a remainder of the light emitting elements and the light receiving element is defined by:                         
                            0.7
                            ≤
                            L
                            2
                            /
                            L
                            1
                             
                            ≤
                            1.3
                        
                    , as taught by Niwa, in order to increase measurement accuracy and reduce measurement fluctuation (paragraph 0119). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of McGuire and Niwa, as applied to claim 7, and further in view of Simonsen et al. (U.S. Pat. No. 5551422).
Regarding claim 8, Sano in view of McGuire and Niwa discloses the device of claim 7, yet the combination fails to disclose:
wherein each of the distance L1 and the distance L2 is 4 mm or more and is 11 mm or less.

wherein each of the distance L1 and the distance L2 is 4 mm or more and is 11 mm or less (claim 24 disclosed wherein the distance between the irradiation site (light emitting site) and the detection site is no greater than 10mm and column 19, lines 31-37 further discloses wherein the distance between a light emitting diode portion and the detection portion is 5mm, such that each of the equally spaced light emitting diodes of Niwa could be spaced 5mm from the light detection portion).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein each of the distance L1 and the distance L2 is 4 mm or more and is 11 mm or less, as taught by Simonsen, as a simple substitution for the undisclosed distance between the light emitting portion and the light detecting portion of Niwa, to achieve the predictable result of measuring the reflected light signal for biological measurement analysis.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of McGuire, as applied to claim 3, and further in view of Shimuta (U.S. Pub. No. 2017/0027459).
Regarding claim 9, Sano in view of McGuire discloses the device of claim 3, yet Sano fails to disclose:
wherein the at least one light emitting element is two light emitting elements being a first light emitting element and a second light emitting element, and wherein an angle between a first line connecting the first light emitting element and the light receiving element and a second line connecting the light receiving element and the second light emitting element is 90 degrees or more and is 180 degrees or less.
However, in the same field of photo-detector measurement devices, Shimuta discloses:
figure 3 shows wherein each of the first and second light emitters (11 and 21) and the first and second light receivers (12 and 22) are all aligned such that the angle between the connecting lines is 180 degrees).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sano to incorporate wherein the at least one light emitting element is two light emitting elements being a first light emitting element and a second light emitting element, and wherein an angle between a first line connecting the first light emitting element and the light receiving element and a second line connecting the light receiving element and the second light emitting element is 90 degrees or more and is 180 degrees or less, as taught by Shimuta, as a simple substitution for the undisclosed angle between the light emitting and receiving portion of McGuire, to achieve the predictable result of detecting the multiple emitted light signals for measurement and so that the detected reflected light is measured and analyzed with respect to straight linear array for predictability in analysis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791